U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 20, 2012, there were 105,755,000 shares of common stock, par value $0.0001, issued and outstanding. HPIL HOLDING FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Financial Statements 1 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 10 Item4 Controls and Procedures 10 PART II – OTHER INFORMATION Item1 Legal Proceedings 11 Item1A Risk Factors 11 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item3 Defaults Upon Senior Securities 11 Item4 Mine Safety Disclosures 11 Item5 Other Information 11 Item6 Exhibits 11 SIGNATURES 12 PART IFINANCIAL INFORMATION Item 1. Financial Statements. HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED BALANCE SHEETS AS OF JUNE 30, 2, 2011 June 30, 2012 December 31, 2011 ASSETS Current Assets: Cash $ 9,877 $ - Prepaid expense 15,000 - Total Current Assets 24,877 - Other Assets: Patents 25,000,000 - Total Other Assets 25,000,000 - Total Assets $ 25,024,877 $ - LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ 20,826 $ 93,781 Advances from stockholder 112,669 450,844 Total Current Liabilities 133,495 544,625 Commitments - - Stockholders' Equity (Deficit): Preferred stock, series 1, class P-1 par value $8.75; 25,000,000 shares authorized; 22,000 issued and outstanding at June 30, 2012 and December 31, 2011 192,500 192,500 Preferred stock, series 2, class P-2 par value $7.00; 75,000,000 shares authorized; Nil issued and outstanding at June 30, 2012 and December 31, 2011 - - Common stock par value $0.0001; 400,000,000 shares authorized; 104,755,000 and 2,255,000 issued and outstanding at June 30, 2012 and December 31, 2011, respectively 10,476 226 Additional paid-in capital 25,628,932 139,182 Deficit accumulated during the development stage (940,526) (876,533) Total Stockholders' Equity (Deficit) 24,891,382 (544,625) Total Liabilities and Stockholders' Equity (Deficit) $ 25,024,877 $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 1 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three For the Six For the Six (February 17, Months Ended Months Ended Months Ended Months Ended 2004) to June 30, June 30, June 30, June 30, June 30, 2012 2011 2012 2011 2012 Sales $ - $ - $ - $ - $ 42,021 Cost of Goods Sold - 36,419 Gross Profit - 5,602 Operating Expenses: General and administrative 46,255 64,997 63,993 81,994 727,181 Total Operating Expenses 46,255 64,997 63,993 81,994 727,181 Loss from Continuing Operations (46,255) (64,997) (63,993) (81,994) (721,579) Loss from Discontinued Operations - (218,947) Net Loss $ (46,255) $ (64,997) $ (63,993) $ (81,994) $ (940,526) Loss per Weighted Number of Shares Outstanding - Basic and Diluted $ (0.01) $ (0.03) $ (0.02) $ (0.04) $ (0.36) Weighted Average Number of Shares Outstanding - Basic and Diluted 5,661,593 2,255,000 3,958,297 2,255,000 2,595,132 The accompanying notes are an integral part of these unaudited condensed financial statements. 2 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS For the Period From Inception For the Six For the Six (February 17, Months Ended Months Ended 2004) to June 30, June 30, June 30, 2012 2011 2012 OPERATING ACTIVITIES: Net loss $ (63,993) $ (81,994) $ (940,526) Adjustment for non-cash item: Common stock issued for services - - 10,000 Deferred stock offering expense amortization - - 32,842 Adjustments for changes in working capital: Prepaid expenses (15,000) 13,850 (15,000) Accounts payable and accrued expenses (72,955) 2,623 20,826 CASH USED IN OPERATING ACTIVITIES (151,948) (65,521) (891,858) FINANCING ACTIVITIES: Proceeds from issuance of common stock - - 19,450 Advances from stockholder 161,825 68,402 612,669 Advances from officers forgiven - - 109,958 Stock issued in settlement of debt - - 192,500 Deferred stock offering expenses - - (32,842) Proceeds from notes payable - (8,578) - CASH PROVIDED BY FINANCING ACTIVITIES 161,825 59,824 901,735 NET (DECREASE) INCREASE IN CASH 9,877 (5,697) 9,877 CASH - BEGINNING OF PERIOD - 5,736 - CASH - END OF PERIOD $ 9,877 $ 39 $ 9,877 The accompanying notes are an integral part of these unaudited condensed financial statements. 3 HPIL HOLDING (formerly Trim Holding Group) (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Operations HPIL HOLDING (the “Company”) (formerly Trim Holding Group) was incorporated on February 17, 2004 in the state of Delaware. A substantial part of the Company’s activities were involved in developing a business plan to market and distribute fashion products. . On June 16, 2009, the majority interest in the Company was purchased in a private agreement by Louis Bertoli, an individual, with the objective to acquire and/or merge with other businesses. On October 7, 2009, the Company merged with and into Trim Nevada, Inc., which became the surviving corporation. The merger did not result in any change in the Company’s management, assets, liabilities, net worth or location of principal executive offices. However, this merger changed the legal domicile from Delaware to Nevada where Trim Nevada, Inc. was incorporated. Each outstanding share of TNT Designs, Inc. was automatically converted into one share of the common stock of Trim Nevada, Inc. Pursuant to the merger, the Company changed its name from TNT Designs, Inc. to Trim Holding Group and announced the change in the Company’s business focus to health care and environmental quality sectors. Subsequently, the Company determined it no longer needed its inactive subsidiaries, and as such, all three subsidiaries were dissolved. As of June 30, 2012, the Company has not yet commenced operations. Expenses incurred from February 17, 2004 (date of inception) through June 30, 2012 relate to the Company’s formation and general administrative activities. On May 21, 2012, the Company changed its name to HPIL HOLDING.
